Case 8:21-cv-00839-SDM-AAS Document 82 Filed 06/09/21 Page 1 of 7 PageID 3234




                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                              TAMPA DIVISION

STATE OF FLORIDA,

       Plaintiff,

       v.                                           Case No. 8:21-cv-839-SDM-AAS

BECERRA, et al.,

      Defendants.
_________________________________

FLORIDA’S RESPONSE TO DEFENDANTS’ SUPPLEMENTAL BRIEF

       1. In claiming that ATRA ratified the CSO, Defendants face “a difficult

task.” Collins v. Mnuchin, 938 F.3d 553, 572 (5th Cir. 2019) (en banc). Courts

recognize “congressional acquiescence” with “extreme care,” Solid Waste

Agency v. U.S. Army Corps, 531 U.S. 159, 169 (2001), and Defendants cannot

show that Congress “expressly ratif[ied]” their actions “in clear and

unequivocal language.” EEOC v. CBS, 743 F.2d 969, 974 (2d Cir. 1984).

       First, ATRA is a classic example of legislative compromise. It was

designed only to solve a specific problem for Alaska, not to ratify Defendants’

conduct. The legislative history makes that clear. 1 For example, Senator

Sullivan of Alaska said the following:



1While the relevance of legislative history is subject to debate, if it is ever relevant, it is in
cases assessing ratification. See, e.g., Solid Waste Agency, 531 U.S. at 170–71.


                                                1
Case 8:21-cv-00839-SDM-AAS Document 82 Filed 06/09/21 Page 2 of 7 PageID 3235




       So we were going to each Senator and saying: Look, we know you have
       big, philosophical differences on some things that relate tangentially to
       this issue, but right now this issue is very narrow. Help us help our
       constituents. That is it. It is not going to impact any other State. And to
       our colleagues’ credit, all of them said: OK, Senator Murkowski, Senator
       Sullivan, we will help.2

       Second, the text of ATRA does not even mention the CSO. Instead, ATRA

references a COVID-19 Conditional Sailing Certificate. See § 2(a)(1). At most,

this ratifies the CDC’s power to require such a certificate as part of its free

pratique power. It does not say what the content of the CDC’s requirements

should be, as that continues to be determined by the scope of the CDC’s

authority under applicable law.3 When Congress wants to ratify agency

conduct it does so clearly.4 ATRA lacks that clarity.5 See Tiger Lily, LLC v.

HUD, 992 F.3d 518, 524 (6th Cir. 2021); Skyworks, Ltd. v. CDC, 2021 WL

911720, at *12 (N.D. Ohio Mar. 10, 2021); Ala. Ass’n of Realtors v. HHS, 2021

WL 1779282, at *8–9 (D.D.C. May 5, 2021).


2   167    Cong.   Rec.    S2512     (daily   ed.   May   13,   2021)    available   at
https://www.congress.gov/117/crec/2021/05/13/167/83/CREC-2021-05-13-pt1-PgS2510.pdf.
3Defendants’ concession that they remain bound by § 264 is unsurprising. See DE 72 at 4
n.2. But given that concession, it is unclear what work Defendants believe ATRA is doing.
4 E.g., Thomas v. Network Sols., 176 F.3d 500, 505–07 (D.C. Cir. 1999) (express words of
ratification); Mainstream Mktg. Servs. v. FTC, 358 F.3d 1228, 1250 (10th Cir. 2004) (same).
5 Defendants claim that, in another provision of ATRA, see § 2(f), “Congress . . . expressly
affirm[ed] that the CDC could issue an order to ‘suspend vessel operations’ entirely.” DE 72
at 3. Notably, the word “entirely” does not appear in ATRA, but is Defendants’ addition. And
Florida has never contested that certain orders authorized by § 264 may have the effect of
“suspend[ing] vessel operations” for some period of time, such as for the time necessary for
“fumigation” or “pest extermination.” See 42 U.S.C. § 264(a). The question continues to be the
scope of the CDC’s power under § 264, and § 2(f) says nothing about that.


                                              2
Case 8:21-cv-00839-SDM-AAS Document 82 Filed 06/09/21 Page 3 of 7 PageID 3236




         Third, even if ATRA had ratifying force (it does not), it would not ratify

the CDC’s conduct here. ATRA applies to Alaskan ships, not Florida ships. See

§ 2(a)–(b). As a condition for a Jones Act exception for those ships, Congress

now requires them to comply with certain CDC orders. If anything, that helps

Florida. Recall what the CDC’s position is in this case—that all ships,

including Alaskan ships, already must comply with its orders. Thus, if

Defendants are correct that ATRA is a ratification, it reflects severe

congressional misgivings regarding the legality of the CDC’s conduct. See CBS,

743 F.2d at 974 (Congress’s “ratifying legislation must recognize that the

actions involved were unauthorized when taken.”); accord Schism v. United

States, 316 F.3d 1259, 1289 (Fed. Cir. 2002). And it reflects an effort to

ameliorate that issue only in Alaska.6 See Schism, 316 F.3d at 1289

(ratification can be given “as to some or all persons”); accord Ex parte Endo,

323 U.S. 283, 303 n.24 (1944) (“Congress may support the effort to take care of

these evacuees without ratifying every phase of the program.”). 7

         2. Developments since Florida filed suit only make matters worse.

         First, the CDC is coercing the cruise industry into following its




6 Defendants say that there was no reason for ATRA to reference Florida. But that misses
the point. If Defendants are right that Congress thought that the CSO was lawful, then there
was no reason to reference the CDC’s actions at all.
7   If the Court disagrees, the non-delegation issues would be far worse. See DE 69 at 3.


                                                3
Case 8:21-cv-00839-SDM-AAS Document 82 Filed 06/09/21 Page 4 of 7 PageID 3237




vaccinated-cruise requirements. The CDC claims to offer two options:

         Option 1: Cruise with 95% vaccinated passengers and crew. Under this

option, cruise ships can skip the burdensome and expensive self-funded test

sails, and passengers are essentially subjected to the same protocols as on land.

         Option 2: Complete test sailing for every ship—which costs tens of

millions of dollars per brand—and obtain subsequent CDC approval. Even

then, cruise ships must comply with burdensome protocols that no longer apply

on land, including masking and social distancing. 8 For example, the CDC

requires passengers who are in a pool or hot tub to “maintain physical

distancing of 6 feet.”9 The CDC also requires ships to “modify meal service and

entertainment venues to facilitate social distancing.” 10

         It is now clear that the CDC is not taking seriously the promises of the

CSO, but is instead making test sailing so onerous that cruise lines must

require near-universal vaccinations.11 This raises several issues: (A) The CDC

does not have the authority to impose vaccination on cruisers. And they know

this—that is why they are framing it as an alternative. But the vaccination


8   https://www.cdc.gov/quarantine/cruise/covid19-operations-manual-cso.html.
9   https://www.cdc.gov/quarantine/cruise/covid19-operations-manual-cso.html.
10   https://www.cdc.gov/quarantine/cruise/ti-simulated-voyages-cso.html.
11    https://www.floridaphoenix.com/2021/06/07/some-cruise-lines-are-sticking-to-required-
vaccines-for-passengers-despite-royal-caribbean-reversal/ (in which the Carnival President
explains that “the current CDC requirements for cruising with a guest base that is
unvaccinated will make it very difficult to deliver the experience our guests expect”).


                                               4
Case 8:21-cv-00839-SDM-AAS Document 82 Filed 06/09/21 Page 5 of 7 PageID 3238




“option” operates as a requirement. (B) This option discriminates against

families. Cruising is a family activity, but the 95% vaccination requirement

counts kids, and therefore, excludes families. (C) The vaccination requirement

would force cruise ships to violate Florida (and Texas) law, even though the

CDC expressly disavowed any attempt to preempt Florida law at the hearing.

(D) The CDC’s Option 2 requirements make sailing at full capacity impossible.

Thus, the only way for cruise lines to make a reasonable profit is to adopt the

illegal and untenable vaccine requirements.

       Second, the information in the CDC’s new affidavit only demonstrates

the CDC’s further delay. For example, the CDC admits that 28 ships have

submitted port agreements for approval, but only 9 have been approved for test

sailing. DE 72-1 at 2. And some of the Phase 2 test sails are not scheduled until

as late as August, id. at 3, even though, at the hearing, the CDC repeatedly

emphasized Phase 4 sailing would resume in July, DE 47 at 70.

       Cruise companies are trying their best to work with the CDC because

they have no choice. But make no mistake—the CDC continues its overreach,

and Florida’s irreparable harm increases by the day. 12




12 Defendants’ contention that granting Florida relief would “effectively end cruising in
Alaska” makes little sense. DE 72 at 5. First, all ATRA requires of Alaskan ships is a
certificate, and vacating the CSO would not prevent the CDC from providing such a
certificate. Second, even if Defendants were correct, the Court can solve that issue by limiting
injunctive relief to Florida. See DE 31 at 45 (arguing for exactly that).


                                               5
Case 8:21-cv-00839-SDM-AAS Document 82 Filed 06/09/21 Page 6 of 7 PageID 3239




                             Respectfully submitted,

                             Ashley Moody
                             ATTORNEY GENERAL

                             John Guard
                             CHIEF DEPUTY ATTORNEY GENERAL

                             /s/ James H. Percival
                             James H. Percival* (FBN 1016188)
                             DEPUTY ATTORNEY GENERAL FOR LEGAL POLICY
                             *Lead Counsel

                             Jason H. Hilborn (FBN 1008829)
                             ASSISTANT SOLICITOR GENERAL

                             Anita Patel (FBN 70214)
                             SENIOR ASSISTANT ATTORNEY GENERAL

                             Office of the Attorney General
                             The Capitol, PL-01
                             Tallahassee, Florida 32399-1050
                             (850) 414-3300
                             (850) 410-2672 (fax)
                             james.percival@myfloridalegal.com
                             jason.hilborn@myfloridalegal.com

                             Counsel for the State of Florida

June 9, 2021




                                     6
Case 8:21-cv-00839-SDM-AAS Document 82 Filed 06/09/21 Page 7 of 7 PageID 3240




                        CERTIFICATE OF SERVICE

      I HEREBY CERTIFY that on this 9th day of June, 2021, a true and

correct copy of the foregoing was filed with the Court’s CM/ECF system, which

provides notice to all parties.

                                         /s/ James H. Percival
                                         James H. Percival




                                     7
